Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-571
                        Lower Tribunal No. 17-1186
                           ________________


                       Madelyn Valdes Roman,
                                  Appellant,

                                     vs.

                 In Re: Estate of Maria M. Ignarra,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Milton
Hirsch, Judge.

     Madelyn Valdes Roman, in proper person.

      Paul M. Cowan & Associates, P.A., and Paul M. Cowan, Anthony M.
Diblasi and Manuel A. Celaya, for appellee.


Before EMAS, LOGUE and GORDO, JJ.

     PER CURIAM.
      Affirmed. Swartz v. Russell, 481 So. 2d 64, 66 (Fla. 3d DCA 1985)

(“[T]he circuit court, in its probate capacity, [has] jurisdiction to determine the

right of possession of real property in matters relating to the settlement of

the estates of decedents. Consequently, the probate court has jurisdiction

to handle the dispute over the right to possession of the estate’s real

property.”).




                                        2